DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed June 15, 2022, has been entered.  Claims 1, 29, 39, and 40 have been amended as requested.  Claims 8, 24-26, and 33-35 have been cancelled.  Thus, the pending claims are 1-7, 9-23, 27-32, and 36-40 with claims 29-32 and 36-40 being withdrawn as non-elected.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2002/0012764 issued to Magee et al., US 2004/0013849 issued to Kobayashi, US 6,114,014 issued to Ikeda et al., and JP 49-001606.   
Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, and the like (col. 6, line 64-col. 7, line 7).  The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (magnetite), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22).  The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32).  The magnetic elastomer is coated onto the back of the pile fabric (col. 7, lines 61-67).  
The base of the separable floor mat is a magnetic rubber sheet having a flat surface for supporting the mat body (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 33-45).  The ferromagnetic material may include ferrite 3magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).
Thus, Nagahama teaches the invention of claims 1-7, 9-11, 13-16, 18, 19, and 21 with the exceptions (a) the face yarns are solution dyed and digitally printed, (b) the textile component and base component are flat and free from recessed areas, and (c) the base component comprises unvulcaninzed vinyl rubber.
Regarding exception (a), while Nagahama states, “Though the mat body used in the present invention is constructed as described above, it should be noted that there is no particular limitation on the planar shape, the length of the mat pile, the shape of the surface portion or the color” (col. 6, lines 22-25), the reference is silent with respect to an explicit teaching that the pile face yarns are dyed and printed.  However, dyeing and printing of carpet fabrics is well known in the art.  For example, Magee teaches carpet having color, pattern, design, and/or the like applied by a jet dye (i.e., digital printing) process onto carpet yarn that is pre-dyed or colored with a single or multiple colors, such as solution dyed, yarn dyed, naturally colored, or the like yarns (abstract and sections [0018], [0042], and [0067]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solution dye and digitally print the pile carpet of Nagahama in order to achieve a desired color, pattern, and/or design.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), while Nagahama teaches the base component is located within a recess of the mat body of the separable floor mat, it would have been obvious to employ a mat body and base component without a recess. For example, Kobayashi teaches a separable multi-component floor mat wherein the base portion may contain a recess or be flat (section [0039] and Figures 13 and 14). When the base portion preferably has a shape that complements the shape of the textile component and is typically rectangular with its edges typically extending laterally beyond the edges of the textile portion of the mat (section [0039]) (i.e., the base portion is visible from a top perspective view). The flat base shown in Figure 13 is suitable for use in areas where low clearance is needed (section [0039]).  Note all of the figures for the textile component are flat and free of recessed areas (Figures 1-7).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile and base components of the Nagahama floor mat to be flat without recesses in order to provide a floor mat having a low clearance as taught by Kobayashi. Such a modification would have yielded predictable results to the skilled artisan (i.e., a floor mat having a low clearance suitable for use in an entry way). Therefore, exception (b) is also rejected as being obvious over the cited prior art. 
Regarding exception (c), while Nagahama teaches the base comprised vulcanized rubber, the use of unvulcanized polyvinyl chloride rubber is well known in the art of floor mats. For example, Ikeda teaches a floor mat comprising a base layer, wherein the material of said base layer is the same as those used in conventional floor mats (col. 13, lines 31-33). Specifically, said base material may include thermoplastic elastomers such as thermoplastic polyvinyl chloride elastomer (col. 13, lines 31-43). Said thermoplastic elastomers are preferred because they are relatively flexible, provide a close contact the floor, and can be easily molded (col. 13, lines 44-49).  Ikeda teaches the thermoplastic elastomers may optionally be cross-linked and is silent with respect to vulcanization (col. 13, lines 50-60).  Note a polyvinyl chloride elastomer that is thermoplastic is necessarily unvulcanized since vulcanized materials are crosslinked with sulfur compounds to form thermoset materials.  
See also the cited JP reference which discloses a separable floor mat comprising a base 2 having a recess and frame-like edge made of thermoplastic synthetic resin, such as polyvinyl chloride, and a carpet 3 detachably filled inside (claim and Figure 2).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute an unvulcanized, thermoplastic polyvinyl chloride elastomer for the vulcanized vinyl chloride base of Nagahama since said unvulcanized, thermoplastic polyvinyl chloride is known in the art to be suitable as a base material for floor mats, as evidenced by Ikeda and the JP reference. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a multi-component floor mat comprising a base that is relatively flexible, provides a close contact with the floor, and can be easily molded without requiring vulcanization). Therefore, exception (c) and claims 1-7, 9-11, 13-16, 18, 19, and 21 are rejected as being obvious over the cited prior art.  
Regarding claims 12 and 17, Nagahama fails to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic.  Although the cited prior art does not explicitly teach the claimed properties of being non-degradable and paramagnetic or superparamagnetic, it is reasonable to presume that said property limitations would obviously be met by the Nagahama invention having the modified dyed and printed face yarns as taught by Magee.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) used to produce a like magnetic floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claims 12 and 17 are rejected along with parent claim 1.
Regarding claim 20, Nagahama fails to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution.  However, the reference teaches the base may only be partially made of the magnetized rubber.  Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29).  Such an embodiment provides a graded magnetic particle distribution.  Hence, claim 20 is also rejected over the cited prior art.  
Regarding claim 22, Nagahama fails to explicitly teach the strength of magnetic attraction is greater than 50 gauss.  Although the cited prior art does not explicitly teach the claimed strength property, it is reasonable to presume that said property limitation would obviously be met by the Nagahama invention having the modified dyed and printed face yarns as taught by Magee.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and magnetizing at a force of 0.1x106-2.0x106 GOe) used to produce the two component floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claim 22 is also rejected as being obvious over the cited prior art.
Regarding claim 23, Nagahama is silent with respect to the vulcanized rubber containing recycled rubber material.  However, applicant’s claim limits the amount of recycled rubber to 0-40%, which encompasses no recycled rubber (i.e., all virgin rubber).  Hence, claim 23 is rejected along with parent claim 1 over the cited references.  
Regarding claim 27, which limits the floor mat to further include “at least one alignment and deployment mechanism selected from textile component configurations that reduce surface area, a film material, a sheeting material, and combinations thereof,” while Nagahama does not explicitly teach an alignment or deployment mechanism, the reference teaches a frame around the edges of the mat body shaped to cover the upper surface of the base (col. 4, lines 7-26 and Figure 2).  Such a shaped frame can be interpreted as an alignment and deployment mechanism for correct placement and installation of the mat body on the base, wherein said base fits into a pocket (i.e., “configuration of reduced surface area”) formed by the frame on the underside of said mat body.  Therefore, claim 27 is obvious over the cited prior art. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2002/0012764 issued to Magee et al. and US 2004/0013849 issued to Kobayashi, US 6,114,014 issued to Ikeda et al., and JP 49-001606, as applied to claim 1 above, and in further view of US 2002/0028313 issued to Blum et al. and MX PA06010218 issued to Sotelo.
Nagahama, Magee, Kobayashi, Ikeda, and the JP reference, fail to teach the presence of an electronic sensor in the floor mat. However, such sensors are known in the art of floor mats. For example, Blum discloses a floor mat having a sensor system that detects the presence of a person on the floor mat (section [0092] and Figure 13).  Additionally, Sotelo discloses a sensor adaptable to a floor mat for activating a circuit when stepped on by a person (abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electronic sensor in the floor mat of Nagahama as modified by the secondary references in order to detect the presence of a person standing on the floor mat. Such a modification would have yielded predictable results to the skilled artisan. Therefore, claim 28 is rejected as being obvious over the cited prior art.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they have not been found persuasive.
Applicant traverses the prior art rejection by asserting Nagahama, Magee, Kobayashi, Blum, and Sotelo fail to teach the claimed unvulcanized vinyl rubber (Amendment, page 7, 3rd paragraph – page 9, 1st paragraph).  This argument is found unpersuasive in view of the newly cited prior art of Ikeda and the JP reference.  
Applicant cites GB 2195531 B issued to Hedley as Exhibit A filed along with the amendment and asserts Hedley is evidence “that it is known in the art of floor mats that the use of vinyl rubber for backing material is not ideal for use as a component of the floor mat” (Amendment, page 8, 1st paragraph). In other words, applicant argues the Hedley reference teaches away from the use of vinyl rubber for floor mat backings (Amendment, page 8, 1st and 2nd paragraphs).  Applicant concludes “the combination of references fails to teach or consider these features of the present invention as required by MPEP 2143, thus failing to provide a prima facie case of obviousness” (Amendment, page 8, 3rd paragraph).
In response, the Hedley reference is not a proper reference of record. It is not currently cited, nor has it not been previously cited on an Information Disclosure Statement (PTO-Form 1449) by applicant or on a Notice of References Cited (PTO-Form 892) by the examiner. Moreover, it has not been relied upon for a prior art rejection at any point during prosecution. As such, the teachings of Hedley are irrelevant to the present prior art rejection based upon Nagahama, Magee, Kobayashi, Ikeda, and the JP reference.  Additionally, the disclosure of Nagahama (i.e., the primary reference in the current rejection) explicitly teaches vinyl rubber is suitable for the backing of the textile component and the base component.  Therefore, applicant’s argument is found unpersuasive and the above rejections stand.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 16, 2022